  Case 19-00963        Doc 16   Filed 06/08/20 Entered 06/08/20 09:20:14           Desc Main
                                  Document     Page 1 of 8



                     -IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                     )
                                           )             Case No. 19-18655
NICOLE ELIZABETH ZILBERBRAND, )
                                           )             Chapter 7
Debtor.                                    )
                                           )             Honorable A. Benjamin Goldgar
_____________________________________ )                  Lake County
                                           )
ILENE F. GOLDSTEIN, not individually       )
but as chapter 7 Trustee for the Estate of )
Jason Lewis Zilberbrand,                   )
                                           )
       Plaintiff,                          )
                                           )
       v.                                  )
                                           )
NICOLE ELIZABETH ZILBERBRAND, )                          Adv. No. 19-00963
                                           )
       Defendant.                          )
                                           )
                                           )


                                   NOTICE OF MOTION

To:      See attached list

        PLEASE TAKE NOTICE that on June 29, 2020, at 10:00 a.m., we will appear before the
Honorable A. Benjamin Goldgar, or such other Judge as may be presiding in that Judge’s place,
and present the motion of Ilene F. Goldstein, not individually, but as chapter 7 Trustee for the
Estate of Jason Lewis Zilberbrand, to dismiss the above-captioned adversary case, a copy of which
is attached.

        This Motion will be presented and heard telephonically. No personal appearance in
Court is necessary or permitted. To appear and be heard telephonically on the motion, you must
set up and use an account with Court Solutions, LLC. You can set up an account at www.Court-
Solutions.com or by calling Court Solutions at (917) 746-7476.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.
  Case 19-00963       Doc 16      Filed 06/08/20 Entered 06/08/20 09:20:14             Desc Main
                                    Document     Page 2 of 8




       The Trustee, or any creditors who wish to adopt and prosecute the adversary proceeding
in question must seek leave to do so at or before the hearing on the motion to dismiss.

                                               Ilene F. Goldstein

                                               By: _/s/ Paul M. Bauch
                                               Lakelaw
                                               53 W. Jackson, Suite 1115
                                               Chicago, IL 60604
                                               312.588.5000
                                               pbauch@lakelaw.com


                                 CERTIFICATE OF SERVICE

         I, Justin Storer, certify that I served a copy of this notice and the attached motion on each
entity shown on the attached service list at the address shown and by the method indicated on the
list on June 8, 2020, at 5:00 p.m.

                                                      /s/ Justin R. Storer
  Case 19-00963       Doc 16     Filed 06/08/20 Entered 06/08/20 09:20:14   Desc Main
                                   Document     Page 3 of 8



                                         SERVICE LIST

Via CM/ECF electronic noticing:

Jeffrey C. Dan
Goldstein & McClintock
111 W. Washington Street
Suite 1221
Chicago, IL 60602

And all other parties that requested or that receive electronic notice

Via email to asimon@cranesimon.com:

Arthur Simon
Crane, Simon, Clar & Goodman
135 S. LaSalle Street
Suite 3705
Chicago, Illinois 60603

Via first class mail, postage prepaid:

All parties on following mailing list
                  Case 19-00963           Doc 16       Filed 06/08/20            Entered 06/08/20 09:20:14           Desc Main
Label Matrix for local noticing                      U.S. Document
                                                          Bankruptcy Court Page 4 of 8                    American Express
0752-1                                               Eastern Division                                     P.O. Box 0001
Case 19-18655                                        219 S Dearborn                                       Los Angeles, CA 90096-0001
Northern District of Illinois                        7th Floor
Eastern Division                                     Chicago, IL 60604-1702
Mon Jun 8 08:37:25 CDT 2020
Bank of America                                      Ilene Goldstein                                      Jason Zilberbrand
P.O. Box 851001                                      c/o Bauch & Michaels LLC                             4560 Eleanor Dr.
Dallas, TX 75285-1001                                53 W. Jackson Blvd., Suite 1115                      Lake Zurich, IL 60047-5260
                                                     Chicago, IL 60604-3566


Northwestern Hospital                                (p)VOLKSWAGEN CREDIT UNION                           Yiewen Chen
28155 Network Place                                  1401 FRANKLIN BLVD                                   P.O. Box 2145
Chicago, IL 60673-1281                               LIBERTYVILLE IL 60048-4460                           Northbrook, IL 60065-2145



Jeffrey C Dan                                        Joseph E Cohen                                       Nicole Elizabeth Zilberbrand
Goldstein & McClintock LLLP                          Cohen & Krol                                         4560 Eleanor Dr.
111 West Washington                                  105 West Madison Suite 1100                          Long Grove, IL 60047-5260
Suite 1221                                           Chicago, IL 60602-4600
Chicago, IL 60602-3482

Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Volkswagon of America
2333 Waukegan Rd.
Deerfield, IL 60015




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Ilene F. Goldstein, Trustee for the Chapte        End of Label Matrix
                                                     Mailable recipients    12
                                                     Bypassed recipients     1
                                                     Total                  13
  Case 19-00963        Doc 16    Filed 06/08/20 Entered 06/08/20 09:20:14            Desc Main
                                   Document     Page 5 of 8




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                     )
                                           )                Case No. 19-18655
NICOLE ELIZABETH ZILBERBRAND, )
                                           )                Chapter 7
Debtor.                                    )
                                           )                Honorable A. Benjamin Goldgar
_____________________________________ )                     Lake County
                                           )
ILENE F. GOLDSTEIN, not individually       )
but as chapter 7 Trustee for the Estate of )
Jason Lewis Zilberbrand,                   )
                                           )
       Plaintiff,                          )
                                           )
       v.                                  )
                                           )                Adv. No. 19-00963
NICOLE ELIZABETH ZILBERBRAND, )
                                           )
       Defendant.                          )
                                           )
                                           )


                                    MOTION TO DISMISS

         Now comes Ilene F. Goldstein (“Trustee”), not individually, but as the Chapter 7 Trustee

for the estate of Jason Lewis Zilberbrand (“Debtor”), hereby moves for an order dismissing the

above-captioned bankruptcy case, with prejudice, but with leave to reinstate pursuant to settlement.

In support of this Motion, the Trustee states as follows:

                                  JURISDICTION & VENUE

         1.     The Court has jurisdiction over this case under 28 U.S.C. §§ 157 and 1334. This is

a core proceeding under, inter alia, 28 U.S.C. § 157(b)(2)(A), (N), and (O).

         2.     Venue is proper in this district under 28 U.S.C. §§ 1408 and 1409.
  Case 19-00963       Doc 16     Filed 06/08/20 Entered 06/08/20 09:20:14              Desc Main
                                   Document     Page 6 of 8



        3.     By Local Rule 40.3.1 of the United States District Court for the Northern District

of Illinois, the District Court has referred all bankruptcy cases to the Bankruptcy Court for initial

determination.

                       FACTUAL & PROCEDURAL BACKGROUND

       4.      Jason Lewis Zilberbrand filed a voluntary chapter 7 petition on February 23, 2017

(“Petition Date”).

       5.      Ilene F. Goldstein is the duly appointed, qualified, and acting trustee in this case.

       6.      On March 12, 2019, the Plaintiffhas filed an adversary complaint, endeavoring to

revoke the Debtor’s discharge, styled Ilene F. Goldstein, not individually, but in her capacity as

chapter 7 Trustee for the Estate of Jason Lewis Zilberbrand v. Jason Lewis Zilberbrand, Case No.

19 AP 00129 in the Bankruptcy Court (“the “Jason Zilberbrand Discharge Adversary”).

       7.      Furthermore, in a separate adversary proceeding in her service as Jason Lewis

Zilebrbrand’s chapter 7 Trustee, Trustee had occasion to obtain a judgment against Jason Lewis

Zilberbrand’s wife, Nicole Zilberbrand, in the amount of $199,405.20, plus all costs and fees.

       8.      On July 1, 2019, Nicole Zilberbrand filed her chapter 7 bankruptcy case.

       9.      On October 3, 2019, as a creditor of Nicole Zilberbrand by virtue of her judgment

against Nicole Zilberbrand, Trustee commenced adversary proceeding Ilene F. Goldstein, not

individually, but in her capacity as chapter 7 Trustee for the Estate of Jason Lewis Zilberbrand v.

Nicole Elizabeth Zilberbrand, Case No. 19 AP 00963 in the Bankruptcy Court, seeking to deny the

dischargeability of her judgment, as well as deny Nicole Zilberbrand’s discharge (the “Nicole

Zilberbrand Discharge Adversary”).

       10.     The Trustee has negotiated a global settlement with Jason Zilberbrand and Nicole

Zilberbrand, whereby they, collectively, would pay the Trustee the sum of $100,000.00 (the
  Case 19-00963       Doc 16     Filed 06/08/20 Entered 06/08/20 09:20:14              Desc Main
                                   Document     Page 7 of 8



“Settlement Sum”) over a period of time, with an initial payment of $25,000.00, and payments of

$6,250 per month for the following twelve months, as fully set forth in the Settlement Agreement, in

exchange for the dismissal, with prejudice but with leave to reinstate, of both the Jason Zilberbrand

Discharge Adversary and the Nicole Zilberbrand Discharge Adversary.

       11.     The Court’s order granting the Trustee authority to compromise both adversaries and

enter into that settlement agreement was entered on June 1, 2020.

       12.     Pursuant to the settlement agreement, the Trustee now moves to dismiss the above-

captioned adversary case.

                                     REQUESTED RELIEF

       13.     The Trustee requests that the Court enter an order dismissing her complaint with

prejudice, but with leave to reinstate on or before August 1, 2021.

                              BASIS FOR REQUESTED RELIEF

       14.     Pursuant to Local Bankruptcy Rule 7041-1, no adversary proceeding objecting to

or seeking to revoke a debtor’s discharge under Section 727 of the Bankruptcy Code will be

dismissed except on motion and hearing after 21 days’ notice to the Debtor, the United States

Trustee, the trustee, and all creditors and other parties of record. The motion must specifically

describe the consideration promised, given, or received.

       15.     Plaintiff submits that the notice requirement will have bene satisfied, and that this

motion, above, specifically describes the consideration promised for the dismissal of this

adversary.

       15.     As detailed in the settlement motion, the Plaintiff, in in the exercise of her business

judgment, believes that the settlement embodied in the Settlement Agreement, and so now
  Case 19-00963       Doc 16      Filed 06/08/20 Entered 06/08/20 09:20:14            Desc Main
                                    Document     Page 8 of 8



dismissing the adversary case, is in the best interests of the estate and well within the range of

reasonableness.

                                               NOTICE

       18.     The Trustee has provided no fewer than twenty-one (21) days’ notice of the hearing

on this motion to Jason Lewis Zilberbrand and Nicole Elizabeth Zilberbrand, their counsel, an

attorney at their counsel’s prior law firm who has not appeared but who has advised that he is now

representing Jason Lewis Zilberbrand and Nicole Elizabeth Zilberbrand, the Office of the United

States Trustee, Nicole Elizabeth Zilberbrand’s permanent chapter 7 Trustee, all scheduled creditors

of either debtor, as well as all parties that have requested or receive notice through CM/ECF. For

the above reasons, the Plaintiff requests that the Court find the notice provided for herein adequate

and proper.

       WHEREFORE, Ilene F. Goldstein, chapter 7 Trustee of the estate of Jason Lewis

Zilberbrand, respectfully requests that this Court enter an order dismissing this adversary case,

with prejudice, but with leave to reinstate.

Date: June 8, 2020                             Ilene F. Goldstein

                                               By: _/s/ Paul M. Bauch
                                               Lakelaw
                                               53 W. Jackson, Suite 1115
                                               Chicago, IL 60604
                                               312.588.5000
                                               pbauch@lakelaw.com
